Case 2:20-cv-00036-CW-JCB Document 183 Filed 02/18/21 PageID.5500 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT

                                      DISTRICT OF UTAH


     RICARDO ERNESTO SANCHEZ MENA,                        MEMORANDUM DECISION
                                                              AND ORDER
                    Petitioner,
                                                        Case No. 2:20-cv-00036-CW-JCB
     v.

     SILVANA ESTHER GOMEZ PAZ,                           District Judge Clark Waddoups

                    Respondent.                        Magistrate Judge Jared C. Bennett


          District Judge Clark Waddoups referred this case to Magistrate Judge Paul M. Warner

 under 28 U.S.C. § 636(b)(1)(A). 1 Due to Judge Warner’s retirement, this case is now referred to

 Magistrate Judge Jared C. Bennett. 2 Before the court are Respondent Silvana Esther Gomez

 Paz’s (“Respondent”): (1) motion for enlargement of time to file a motion to dismiss; 3 (2) motion

 for consolidation of defenses; 4 and (3) motion to amend the scheduling order. 5 The court has

 carefully reviewed the written memoranda submitted by the parties. Under DUCivR 7-1(f), the

 court has concluded that oral argument is not necessary and, therefore, decides the motions on




 1
     ECF No. 17.
 2
     ECF No. 43.
 3
     ECF No. 149.
 4
     ECF No. 152.
 5
     ECF No. 151.
Case 2:20-cv-00036-CW-JCB Document 183 Filed 02/18/21 PageID.5501 Page 2 of 9




 the written memoranda. Based upon analysis set forth below, Respondent’s motion for

 enlargement of time to file a motion to dismiss is moot, her motion for consolidation of defenses

 is denied, and her motion to amend the scheduling order is granted in part and denied in part.

                                             ANALYSIS

 I.       Respondent’s Motion for Enlargement of Time to File a Motion to Dismiss Is Moot.

          In a February 2, 2021 order, Judge Waddoups allowed Respondent to file her motion to

 dismiss.6 Accordingly, Respondent’s motion for an enlargement of time to file her motion to

 dismiss is moot.

 II.      Respondent’s Motion for Consolidation of Defenses Is Denied.

          Respondent moves the court to join the defenses included in her answer in her motion to

 dismiss. Respondent relies upon Fed. R. Civ. P. 12(g)(1), which provides that “[a] motion under

 this rule may be joined with any other motion allowed by this rule.” By its own terms, that rule

 provides for joining a motion with another motion. It does not provide for joining defenses in an

 answer with a motion to dismiss. Therefore, Respondent’s reliance on the rule is misplaced, and

 her motion is denied.

 III.     Respondent’s Motion to Amend the Scheduling Order Is Granted and Denied.

          In this motion, Respondent requests that the court: (A) extend the deadline for her to

 submit rebuttal declarations of foreign law, and (B) permit her to file a reply in support of her

 expert designations. The court addresses each of those requests below. Based upon the




 6
     ECF No. 178.

                                                   2
Case 2:20-cv-00036-CW-JCB Document 183 Filed 02/18/21 PageID.5502 Page 3 of 9




 following analysis, Respondent’s request to extend the deadline for her to submit rebuttal

 declarations of foreign law is denied, and her request to file a reply in support of her expert

 designations is granted.

          A.        Respondent’s Request to Extend the Deadline for Filing Rebuttal
                    Declarations of Foreign Law Is Denied.

          Respondent argues that (1) she was not permitted to file rebuttal declarations of foreign

 law, and, therefore, (2) the court should extend the deadline for her to submit such declarations.

 Each argument is addressed below.

                    1.    Respondent Was Provided with the Opportunity to File Rebuttal
                          Declarations of Foreign Law.

          In an August 14, 2020 order, the court extended the deadline for filing declarations of

 foreign law to September 7, 2020 7 and extended the deadline for both parties to file rebuttal

 declarations of foreign law to September 14, 2020. 8 Respondent filed her declarations of foreign

 law on September 7, 2020, 9 but in a September 9, 2020 order, the court struck those declarations

 because they were not meaningfully specific. 10 However, out of an abundance of caution, the

 court provided Respondent until September 14, 2020, to file amended declarations of foreign

 law. Consistent with the original 7-day period for filing rebuttal declarations of foreign law, the




 7
  Because Petitioner Ricardo Ernesto Sanchez Mena (“Petitioner”) had already filed his
 declarations of foreign law on June 5, 2020, ECF No. 44, this extended deadline effectively
 applied only to Respondent.
 8
     ECF No. 65.
 9
     ECF No. 70.
 10
      ECF No. 71.

                                                   3
Case 2:20-cv-00036-CW-JCB Document 183 Filed 02/18/21 PageID.5503 Page 4 of 9




 court provided Petitioner with 7 days after Respondent’s filing date, or until September 21, 2020,

 to file his rebuttal declarations of foreign law. The court did not alter Respondent’s original

 deadline of September 14, 2020 to file her rebuttal declarations of foreign law.

        Respondent now claims that the court provided only Petitioner with the ability to file

 rebuttal declarations of foreign law. As demonstrated by the foregoing facts, that is inaccurate.

 Importantly, Petitioner’s declarations of foreign law had been on file with the court since June 5,

 2020. In the August 14, 2020 order, the court provided Respondent until September 14, 2020 to

 file her rebuttal declarations of foreign law. Respondent simply failed to abide by that deadline.

 The fact that the court extended Petitioner’s deadline for rebuttal declarations of foreign law to

 accommodate for the filing of Respondent’s amended declarations of foreign law did nothing to

 alter Respondent’s original deadline of September 14, 2020 to file her rebuttal declarations of

 foreign law. Having concluded that Respondent was permitted to file rebuttal declarations of

 foreign law but missed the deadline for doing so, the court turns to the issue of whether it will

 extend that deadline.

                2.       Respondent’s Request to Extend the Deadline for Filing Rebuttal
                         Declarations of Foreign Law Is Denied.

        The court denies Respondent’s request because she has not shown “good cause” for

 failing to timely file her rebuttal declarations of foreign law. Fed. R. Civ. P. 16(b)(4) provides

 that a scheduling order “may be modified only for good cause and with the judge’s consent.”

 Although there is no “rigid or all-encompassing definition of good cause,”

                it would appear to require at least as much as would be required to
                show excusable neglect, as to which simple inadvertence or
                mistake of counsel or ignorance of the rules usually does not
                suffice, and some showing of good faith on the part of the party


                                                   4
Case 2:20-cv-00036-CW-JCB Document 183 Filed 02/18/21 PageID.5504 Page 5 of 9




                   seeking the enlargement and some reasonable basis for
                   noncompliance within the time specified is normally required.

 In re Kirkland, 86 F.3d 172, 175 (10th Cir. 1996) (quotations and citations omitted); see also

 Putnam v. Morris, 833 F.2d 903, 905 (10th Cir. 1987). “Demonstrating good cause under [Rule

 16(b)(4)] requires the moving party to show that it has been diligent in attempting to meet the

 deadlines, which means it must provide an adequate explanation for any delay.” Strope v.

 Collins, 315 F. App’x 57, 61 (10th Cir. 2009) (quotations and citation omitted).

         Respondent also fails to meet the lesser standard of excusable neglect. Fed. R. Civ. P.

 6(b)(1)(B) provides that “the court may, for good cause,” extend a deadline after it has expired

 “if the party failed to act because of excusable neglect.” In determining whether excusable

 neglect exists,

                   a court must take into account “all relevant circumstances
                   surrounding the party’s omission.” These include four relevant
                   factors: (1) “the danger of prejudice” to the nonmoving party; (2)
                   “the length of the delay and its potential impact on judicial
                   proceedings”; (3) “the reason for the delay, including whether it
                   was within reasonable control of the movant”; and (4) “whether the
                   movant acted in good faith.”

 Shifers v. Arapahoe Motors, Inc., No. 17-CV-01753-CMA-KLM, 2018 WL 6620866, at *3 (D.

 Colo. Dec. 18, 2018) (quoting Pioneer Inv. Serv. Co. v. Brunswick Assoc. Ltd. P’ship, 507 U.S.

 380, 395 (1993)). 11 “The Tenth Circuit has . . . held that the third factor . . . is ‘perhaps the most

 important single factor . . . in determining whether neglect is excusable.’” Id. (quoting City of


 11
   Although the Pioneer Court’s “discussion of excusable neglect . . . concerned Bankruptcy Rule
 9006(b)(1), . . . its analysis rested on the plain meaning of the terms . . . . Accordingly, the Court
 of Appeals for the Tenth Circuit has extended the Pioneer standard of excusable neglect to
 motions arising under . . . Federal Rule of Civil Procedure 6(b) . . . .” Shifers, 2018 WL
 6620866, at *3 (citing multiple Tenth Circuit cases) (quotations and citations omitted).

                                                    5
Case 2:20-cv-00036-CW-JCB Document 183 Filed 02/18/21 PageID.5505 Page 6 of 9




 Chanute, Kan. v. Williams Nat. Gas Co., 31 F.3d 1041, 1046 (10th Cir. 1994)) (third alteration in

 original). “‘[A]n inadequate explanation for delay, may, by itself, be sufficient to reject a finding

 of excusable neglect.’” Id. (quoting Perez v. El Tequila, LLC, 847 F.3d 1247, 1253 (10th Cir.

 2017)) (alteration in original).

         Given that establishing good cause requires at least a showing of excusable neglect, the

 court first considers whether Respondent established excusable neglect. After determining that

 she cannot meet that standard, the court necessarily determines that she cannot meet good cause

 either. Each standard is addressed in order below.

                         a.         Respondent Fails to Demonstrate Excusable Neglect.

         In determining whether Respondent has established excusable neglect, the court first

 considers whether extending the relevant deadline would impose undue prejudice on Petitioner.

 Given that dispositive motions are now pending and undecided, the court cannot see how

 allowing Respondent to file her rebuttal declarations of foreign law would impose undue

 prejudice on Petitioner. Accordingly, this factor weighs in favor of a finding of excusable

 neglect.

         Second, the court considers the length of the delay and its impact on the judicial

 proceedings. The length of the delay here is substantial given that Respondent did not file the

 instant motion for extension of time until nearly 3 months after her deadline for filing rebuttal

 declarations of foreign law had expired. Although permitting Respondent to file such rebuttal

 declarations may not have a significant impact on the judicial proceedings, the length of the

 delay by itself weighs against a finding of excusable neglect. Moreover, in the context of




                                                    6
Case 2:20-cv-00036-CW-JCB Document 183 Filed 02/18/21 PageID.5506 Page 7 of 9




 proceedings regarding the Hague Convention such as this—which are supposed to be resolved in

 six weeks 12—Respondent’s delay is especially impactful on this type of proceeding.

        Third, and most importantly, the court considers whether Respondent has proffered an

 adequate reason for the delay. Respondent has failed to do so. Respondent’s two primary

 explanations for her failure to abide by the deadline for her rebuttal declarations of foreign law

 are various personal issues and her asserted need for information from the Central Authority of

 Peru. Both of those explanations are inadequate. First, with respect to her personal issues,

 Plaintiff fails to rectify her inability to meet the deadline in question with the fact that she was

 able to make numerous other filings in this case between the time her rebuttal declarations of

 foreign law were due and her instant motion for extension of time. Second, she fails to

 adequately articulate how the information from the Central Authority of Peru has any bearing on

 her rebuttal declarations of foreign law. Respondent’s inadequate explanation for her delay, by

 itself, weighs heavily against a finding of excusable neglect and justifies denying Respondent’s

 motion. Id. (“‘[A]n inadequate explanation for delay, may, by itself, be sufficient to reject a

 finding of excusable neglect.’” (quoting Perez, 847 F.3d at 1253) (alteration in original)).

        Finally, the court considers whether Respondent has acted in good faith. Although it is

 not lost on the court that Respondent filed the instant motion the day before the fact discovery

 deadline expired, the court cannot see any direct evidence of bad faith. Accordingly, this factor

 weighs in favor of a finding of excusable neglect.


 12
   Int’l Child Abduction Convention Between the United States of Am. & Other Gov’ts Done at
 the Hague Oct. 25, 1980, art. 11, T.I.A.S. No. 11670 (July 1, 1988) (providing a 6-week
 guideline for resolution and stating that “[t]he judicial or administrative authorities of
 Contracting States shall act expeditiously in proceedings for the return of children”).

                                                    7
Case 2:20-cv-00036-CW-JCB Document 183 Filed 02/18/21 PageID.5507 Page 8 of 9




        Based upon consideration of the relevant factors, and most importantly Respondent’s

 inadequate explanation for the delay in bringing the instant motion, the court concludes that

 Respondent has failed to establish excusable neglect. That alone justifies denying her motion.

 Nevertheless, assuming that Respondent had established excusable neglect, the court now turns

 to whether she can establish good cause.

                        b.      Respondent Fails to Establish Good Cause.

        Having determined that Respondent failed to satisfy the lesser excusable neglect

 standard, the court examines whether she meets the good cause standard. As stated above, to

 establish good cause to extend the deadline in question, Respondent must provide an adequate

 explanation for her failure to meet that deadline. Strope, 315 F. App’x at 61. Again, Respondent

 fails to provide an adequate explanation because she fails: (1) to demonstrate how her personal

 issues prevented her from meeting the deadline but did not prevent her from making numerous

 other filings in this case during the same time period; and (2) to sufficiently articulate how the

 information from the Central Authority of Peru was necessary for her to timely file her rebuttal

 declarations of foreign law. For those reasons, Respondent has failed to establish good cause,

 which requires denial of her request for an extension of time to file her rebuttal declarations of

 foreign law.

        B.      Respondent’s Request to File a Reply in Support of Her Expert Designations
                Is Granted.

        Respondent correctly argues that the court permitted Petitioner to file a reply in support

 of his expert designations but failed to provide Respondent with the same opportunity.

 Accordingly, the court grants Respondent’s request to file such a reply. Any such reply must be

 filed within 7 days of the date of this order.

                                                   8
Case 2:20-cv-00036-CW-JCB Document 183 Filed 02/18/21 PageID.5508 Page 9 of 9




                                 CONCLUSION AND ORDER

          Based upon the foregoing, IT IS HEREBY ORDERED:

          1.    Respondent’s motion for enlargement of time to file motion to dismiss 13 is

                MOOT.

          2.    Respondent’s motion for consolidation of defenses 14 is DENIED.

          3.    Respondent’s motion to amend the scheduling order 15 is GRANTED IN PART

                and DENIED IN PART.

          IT IS SO ORDERED.

          DATED February 18, 2021.

                                              BY THE COURT:




                                              JARED C. BENNETT
                                              United States Magistrate Judge




 13
      ECF No. 149.
 14
      ECF No. 152.
 15
      ECF No. 151.

                                                 9
